Citation Nr: 1043588	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-38 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to disability rating in excess of 20 percent for 
service-connected dorsolumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 
1985 and from September 1987 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In May 2010, the Veteran testified at a video conference hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the Board can 
adjudicate the issue on appeal.  

The Board observes that the Veteran was provided with a VA 
examination in January 2008 to evaluate his low back disorder.  
During the May 2010 Board hearing, the Veteran testified that he 
believed the range of motion in his back has become worse since 
the January 2008 VA examination.  Board Hearing at 10.  He also 
noted that after repetitive motion he has pain in his 
extremities.  Id.  The U.S. Court of Appeals for Veterans Claims 
has held that "[w]here the veteran claims a disability is worse 
than when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, the VA 
must provide a new examination."  Olson v. Principi, 3 Vet. App. 
480, 482 (1992).  Thus, the Board finds that the Veteran should 
be provided with a new examination regarding his service-
connected dorsolumbar strain.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the nature and current level 
of severity of his service-connected 
dorsolumbar strain.  Prior to the 
examination, the claims folder must be 
made available to the physician for review 
of the case. All indicated tests and 
studies should be accomplished.  The 
examiner should note in the examination 
report all pertinent pathology associated 
with the service-connected disability 
dorsolumbar strain.  In particular, the 
examiner should discuss any associated 
limitation of forward flexion, favorable 
ankylosis, and unfavorable ankylosis of 
the thoracolumbar spine, as well as any 
unfavorable ankylosis of the entire spine.  
The examiner should address the impact of 
the service-connected dorsolumbar strain 
on the Veteran's occupational functioning 
(regardless of his age).  

Also, the examiner should note whether the 
Veteran has intervertebral disc syndrome 
and, if so, should discuss the number of 
incapacitating episodes that the Veteran 
has experienced in the past year due to 
this spine disability.   

In addition, the examiner should discuss 
whether the Veteran's back disability 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the applicable service-
connected disorder.  If feasible, this 
determination should be expressed in terms 
of the degree of additional range of 
motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the Veteran uses his back repeatedly 
over a period of time.  

Furthermore, the examiner should note any 
associated objective neurologic 
abnormalities associated with the 
Veteran's service-connected back disorder.

A complete rationale for all opinions 
expressed must be provided.  

2.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claim of 
entitlement to an increased rating for 
dorsolumbar strain, based on a review of 
the entire evidentiary record.  If the 
benefits sought on appeal remains denied, 
the RO should provide the veteran and his 
attorney with a supplemental statement of 
the case and the opportunity to respond 
thereto.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



